           Case 1:16-cv-05591-ALC Document 76 Filed 10/14/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                                         October 14, 2020
SOUTHERN DISTRICT OF NEW YORK

 SHEK MOOI CHONG, individually and on
 behalf of all other employees similarly situated

                                Plaintiff,
                                                                  16-cv-05591 (ALC) (GWG)
                        -against-
                                                                  ORDER
 GOLDEN 88 SPOON INC., et al.,

                                Defendants.

ANDREW L. CARTER, JR., United States District Judge:

       The parties failed to appear for the October 13, 2020 telephone conference. The telephone

status conference is rescheduled to October 28, 2020 at 11:00 a.m. Plaintiff should initiate the call

to the other parties, and once all relevant parties are on the line, should contact the Court at 1-888-

363-4749 on the date and time specified above and once prompted, should dial access code

3768660.

SO ORDERED.

Dated: October 14, 2020                                ___________________________________
       New York, New York                                    ANDREW L. CARTER, JR.
                                                             United States District Judge
